Citation Nr: 0911418	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  06-09 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
disabling for degenerative joint disease, residuals of 
rheumatoid arthritis, left shoulder prior to May 22, 2006. 

2.  Entitlement to an initial rating in excess of 20 percent 
disabling for degenerative joint disease, residuals of 
rheumatoid arthritis, left shoulder effective May 22, 2006. 

3.  Entitlement to an increased rating for degenerative joint 
disease, residuals of rheumatoid arthritis, of multiple 
joints of the left foot, currently evaluated as 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active military service from October 1964 to 
August 1968.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island, which denied entitlement to an increased rating 
for degenerative joint disease (DJD) for the left foot.  The 
RO also granted service connection and assigned an initial 10 
percent rating for the left shoulder effective August 27, 
2004.

In an August 2006 decision, a Decision Review Officer (DRO) 
increased the Veteran's evaluation for arthritis of the left 
shoulder to a 20 percent rating, effective May 22, 2006.  The 
issue of entitlement to a higher disability evaluation based 
upon an initial grant of service connection remains before 
the Board.  See AB v. Brown, 6 Vet. App. 35 (1993); Fenderson 
v. West, 12 Vet. App. 119 (1999).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  For the period prior to May 22, 2006 competent medical 
evidence demonstrates that the arthritis of the right 
shoulder is manifested by chronic ligamentous strain without 
evidence of major arm motion limited at shoulder level, to 
include as a result of pain or dysfunction.

3.  For the time period from May 22, 2006 competent medical 
evidence demonstrates that the arthritis of the right 
shoulder is manifested by chronic ligamentous strain with 
evidence of major arm motion limited at shoulder level, to 
include as a result of pain or dysfunction.

4.  Competent medical evidence demonstrates that the 
arthritis of the right foot is manifested by x-ray evidence 
of two or more major joints or two or more minor joint 
groups.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent 
assigned for degenerative joint disease (arthritis) as 
residuals of rheumatoid arthritis of the left shoulder have 
not been met for the time period prior to May 200, 2006.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
4.1, 4.7, 4.10, 4.71a, Diagnostic Code 5002-5201 (2008).

2.  The criteria for a rating in excess of 20 percent 
assigned for degenerative joint disease (arthritis) as 
residuals of rheumatoid arthritis of the left shoulder have 
not been met for the time period from May 22, 2006.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
4.1, 4.7, 4.10, 4.71a, Diagnostic Code 5002-5201 (2008).

3.  The criteria for a rating above the 10 percent assigned 
for degenerative joint disease (arthritis) as residuals of 
rheumatoid arthritis of the left foot joints are not met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
4.1, 4.7, 4.10, 4.71a, Diagnostic Code 5002-5003 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled. 
 In this case, the Veteran filed his initial and increased 
rating claims in August 2004.  Thereafter, he was notified of 
the provisions of the VCAA by the RO in correspondence dated 
in October 2004.  This letter notified the Veteran of VA's 
responsibilities in obtaining information to assist him in 
completing his claims, identified the Veteran's duties in 
obtaining information and evidence to substantiate his 
claims, and provided other pertinent information regarding 
VCAA.  Subsequently, the claims were reviewed and a statement 
of the case (SOC) was issued in November 2005, and 
supplemental statements of the case (SSOC) were issued in 
August 2006 and March 2007.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), 
Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. Cir. 
September 17, 2007).  The Board notes that 38 C.F.R. § 3.159 
was revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claims.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."     38 C.F.R. § 3.159 (b)(3) (2008).

Concerning the left shoulder, the claims for initial 
evaluation in excess of 10 percent prior to May 22, 2006, and 
in excess of 20 percent effective May 22, 2006, for a left 
shoulder disability are downstream issues from the grant of 
service connection, as this claim arose from a notice of 
disagreement to the rating action establishing service 
connection and assigning the initial evaluation for the left 
shoulder.  Hence, no duty to provide § 5103(a) notice has 
arisen.  . 

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in March 
2006.

For the Veteran's left foot increased compensation claim, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disabilities and the effect that worsening 
has on the claimant's employment and daily life.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  

The October 2004 letter informed the Veteran of the necessity 
of providing evidence demonstrating a worsening or increase 
in severity of the disabilities.  However, the Board notes 
that this letter did not provide the exact rating criteria 
necessary for entitlement to a higher disability.  In Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the Federal 
Circuit Court held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) is presumed prejudicial and that once an error is 
identified, the burden shifts to VA to demonstrate that the 
error was not prejudicial to the appellant.  In order for the 
Court to be persuaded that no prejudice resulted from a 
notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

The Court has stated that "nothing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores.  In this case, the Veteran demonstrated that there 
was actual knowledge of what was needed to establish the 
claim.  The Veteran submitted multiple statements describing 
the effect his disabilities have had on his family and 
employment lives.  In the November 2005 SOC the Veteran was 
informed of the criteria needed for an increased evaluation 
for rheumatoid arthritis.  Furthermore, in the Veteran's 
representative's post-remand brief dated in February 2009, he 
specifically quoted Diagnostic Codes 5002 and 5003.  
Consequently, actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrates an awareness of what was necessary to 
substantiate his claim.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 30-31 (2007); see also Short Bear v. Nicholson, 19 
Vet. App. 341, 344 (2005).  

In sum, the Veteran was provided the information necessary 
such that any defective pre-decisional notice error was 
rendered non-prejudicial in terms of the essential fairness 
of the adjudication.  Thus, the Board finds that although 
there was VCAA deficiency, the evidence of record is 
sufficient to rebut this presumption of prejudice as the 
record shows that this error was not prejudicial to the 
Veteran, and the essential fairness of the adjudication 
process in this case was preserved.  As there is no 
indication that any failure on the part of VA to provide 
additional notice of assistance reasonably affects the 
outcome of this case, the Board finds that such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Concerning all claims, the Veteran has been made aware of the 
information and evidence necessary to substantiate his claims 
and has been provided opportunities to submit such evidence.  
A review of the claims file also shows that VA has conducted 
reasonable efforts to assist him in obtaining evidence 
necessary to substantiate his claims during the course of 
this appeal.  The Veteran's service treatment records and 
service personnel records, VA treatment records, and post-
service private treatment records have been obtained and 
associated with his claims file.  He has also been provided 
with several VA medical examinations to assess the current 
state of his service-connected residuals from rheumatoid 
arthritis.  Furthermore, he has not identified any 
additional, relevant evidence that has not otherwise been 
requested or obtained.  The Veteran has been notified of the 
evidence and information necessary to substantiate his 
claims, and he has been notified of VA's efforts to assist 
him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
As a result of the development that has been undertaken, 
there is no reasonable possibility that further assistance 
will aid in substantiating his claims.

Law and Regulations - General

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2008) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2008).

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2006)

Where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).

For the Veteran's left shoulder claim, the Court has also 
held that, in a claim of disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).
The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. § 
4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 38 
C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  See DeLuca v. Brown, 8 
Vet.App. 202, 206 (1995).

In this case, the Veteran was assigned an initial 10 percent 
disability rating for residuals of rheumatoid arthritis, 
limited range of motion of the arm, for the left shoulder 
under Diagnostic Codes 5002-5201.  The RO increased the 
Veteran's disability rating for the left shoulder to 20 
percent effective May 22, 2006.  The RO continued the 
Veteran's assigned 10 percent disability rating under 
Diagnostic Codes 5002-5003 for arthritis of the left foot as 
a residual of rheumatoid arthritis. 

In the selection of code numbers assigned to disabilities, 
injuries will generally be represented by the number assigned 
to the residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  See 38 C.F.R. § 4.27 (2007).  

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. § 
4.40 (2007) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2007) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 38 
C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  See DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).

The hyphenated diagnostic code in this case indicates that 
rheumatoid arthritis under Diagnostic Code 5002 is the 
service-connected disorder.  The Veteran's left foot 
condition, degenerative arthritis under Diagnostic Code 5003, 
is a residual condition.  The Veteran's left shoulder 
condition, limited range of motion of the arm under 
Diagnostic Code 5201, is also a residual condition of 
rheumatoid arthritis. 

Left Shoulder

Specific Law and Regulations

500
2
Arthritis rheumatoid (atrophic) as an active process

With constitutional manifestations associated with 
active joint involvement, totally incapacitating
10
0

Less than criteria for 100% but with weight loss and 
anemia productive of severe impairment of health or 
severely incapacitating exacerbations occurring 4 or 
more times a year or a lesser number over prolonged 
periods
60

Symptom combinations productive of definite 
impairment of health objectively supported by 
examination findings or incapacitating exacerbations 
occurring 3 or more times a year
40

One or two exacerbations a year in a well-established 
diagnosis
20

For chronic residuals: For residuals such as limitation 
of motion or ankylosis, favorable or unfavorable, rate 
under the appropriate diagnostic codes for the specific 
joints involved. Where, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the codes a rating of 10 percent is 
for application for each such major joint or group of 
minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5002. 
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.
Note: The ratings for the active process will not be combined 
with the residual ratings for limitation of motion or 
ankylosis. Assign the higher evaluation.
38 C.F.R. § 4.71a, Diagnostic Code 5002 (2008).

5003  Arthritis, degenerative (hypertrophic or 
osteoarthritis):
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 pct is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as below:
With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations
20
With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2008).

520
0
Scapulohumeral articulation, ankylosis of:
Majo
r
Mino
r

Note: The scapula and humerus move as one piece.

Unfavorable, abduction limited to 25º from 
side
50
40

Intermediate between favorable and 
unfavorable
40
30

Favorable, abduction to 60°, can reach mouth 
and head
30
20
38 C.F.R. § 4.71a, Diagnostic Code 5200 (2008).

520
1
Arm, limitation of motion of:
Majo
r
Mino
r

To 25° from side
40
30

Midway between side and shoulder level
30
20

At shoulder level
20
20
38 C.F.R. § 4.71a, Diagnostic Code 5201 (2008).

520
2
Humerus, other impairment of:
Majo
r
Mino
r

Loss of head of (flail shoulder)
80
70

  Nonunion of (false flail joint)
60
50

  Fibrous union of
50
40

Recurrent dislocation of at scapulohumeral joint.

  With frequent episodes and guarding of all 
arm movements
30
20

  With infrequent episodes, and guarding of 
movement only at shoulder level
20
20

Malunion of:

  Marked deformity
30
20

  Moderate deformity
20
20
38 C.F.R. § 4.71a, Diagnostic Code 5205 (2008).

520
3
Clavicle or scapula, impairment of:
Major
Mino
r

  Dislocation of
20
20

Nonunion of:

  With loose movement
20
20

  Without loose movement
10
10

  Malunion of
10
10

Or rate on impairment of function of contiguous joint.
38 C.F.R. § 4.71a, Diagnostic Code 5203 (2008).

  
38 C.F.R. § 4.71, Plate 1 (2008)

Factual Background

In a VA medical examination report dated in October 2004, the 
Veteran's shoulders were found to be symmetrical without 
swelling, spasm, tenderness, crepitus, or click.  There was 
some findings of discomfort, however, with patience he was 
able to forward flex to 180 degrees, abduct to 180 degrees, 
externally rotate to 90 degrees.  Although there was some 
laxity of movement, there was a negative impingement test.  A 
DeLuca test was performed during which the Veteran was able 
to do ten curls with a two-pound hand weight.  Diagnostic 
testing found mild degenerative joint disease (DJD) in the 
acromioclavicular (AC) joint of the shoulders.  The diagnosis 
was DJD with no indication of a flare of his rheumatoid 
arthritis, however there was a flair of his DJD. 

Received in January 2005 were statements from the Veteran's 
wife and friends which were to the effect that the DJD caused 
aching and pain that affected the Veteran's ability to 
function.   

A VA outpatient treatment rheumatology note dated in March 
2005 showed the Veteran complained of episodes of shoulders 
"popping" and "cracking" which bothered him.  Physical 
examination found no synovitis of the shoulders.  

In an August 2005 VA outpatient care notes, the Veteran had a 
routine follow-up and stated that getting physical therapy 
and ultrasound was helping, with no acute complaints or 
concerns.  The physical examination found the Veteran with 
full range of motion in the shoulders.  The diagnosis was 
rheumatoid arthritis, mild to moderate intermittent 
discomfort with no active inflammation. 
The physician, in an August 2005 VA physical therapy note, 
noted that the Veteran had missed six physical therapy 
appointments because of his work schedule or transportation 
issues.  The Veteran stated he would make a more conscious 
effort to make the sessions more regularly. 

In a December 2005 VA physical therapy progress note, the 
Veteran complained of increasing bilateral shoulder pain.  
Objective testing found the Veteran had an impaired range of 
motion in his shoulders.  He had left shoulder flexion was to 
140 degrees, abduction was to 110 degrees, external and 
internal rotation were to 45 degrees.  Strength and motor 
control were also impaired with left shoulder flexion 4-/5, 
abduction 3+/5, and external and internal rotation at 4-/5.  
There was no tenderness to shoulder palpation; he displayed a 
posture of rounded shoulders.  Tests also found positive 
impingement, positive empty can, positive speed test, and 
negative bilaterally on the drop arm test.  The therapist 
determined the Veteran would benefit from further physical 
therapy. 

In a VA follow-up note dated December 2005, the Veteran 
complained that he had the usual diffuse joint pain and 
stiffness in "every" joint, except the ankles and wrists.  
He stated the ultrasound treatments were helping and that he 
continued to choose not to take medication.  Physical tests 
showed pain in most joints which limited his physical 
activities.  The physician found no edema or signs of 
synovitis.  The physician noted that the joint examination 
was not classic, but that the Veteran related disabling pain.  
The Veteran was content with pain management and did not wish 
to pursue medication. 

A January 2006 VA physical therapy progress note reported the 
Veteran complained of increasing bilateral shoulder pain.  
Objective testing found the Veteran had an impaired range of 
motion in his shoulders.  He had left shoulder flexion was to 
160 degrees, abduction was to 120 degrees, and external and 
internal rotation were to 55 degrees.  His strength and motor 
control were also impaired with left shoulder flexion 4-/5, 
abduction 3+/5, and external and internal rotation at 4-/5.  
There was no tenderness to shoulder palpation, and he again 
displayed a posture of rounded shoulders.  Tests also found 
positive impingement, positive empty can, positive speed 
test, and negative drop arm test bilaterally.  The therapist 
determined the Veteran would do well with further physical 
therapy. 

In a private treatment record dated January 2006, the 
physician noted bilateral shoulders with full range of 
motion, but pain elicited with internal and external rotation 
and abduction.  The diagnosis was osteoarthritis generalized 
at multiple sites. 

In a February 2006 VA progress note, the physician diagnosed 
rheumatoid arthritis vs. osteoarthritis with moderate 
intermittent discomfort in the shoulders and no active 
inflammation.  The physician noted the Veteran's January 2006 
private x-rays which found moderate degenerative changes at 
the AC joint in the shoulder, tubular lucency over distal 
left clavicle, which could relate to age-indeterminate 
fracture, no dislocation of glenohumera joint, oval ossific 
density projecting over the medial aspect of the coronoid 
process of the ulna. 

In a May 2006 VA examination report, the Veteran complained 
of intermittent sharp to dull pain that occured sporadically 
and lasted less than a day.  He stated the pain occurred two 
to three times per week and rated the sharp pain as a 9/10 
and the dull pain on a 5/10 on a 0-10 pain scale.  He 
complained of weakness in his left shoulder as well as 
decreased range of motion, and occasional edema.  He denied 
radiation, instability, locking, and paraesthesia.  He was 
right-hand dominant.  The pain affected his ability to 
operate his heating press with his left arm which he used for 
employment.  He also stated that he missed more then 50 
percent of the days of work, but he could not specifically 
state the number of days for his left shoulder.  The 
physician observed the Veteran with a right and left antalgic 
gait and aided with two canes.  The Veteran's arms had gross 
motor tremors throughout the examination and, when 
questioned, he answered that stress caused his arms to shake.  
The shoulders were symmetrical and there was no deformity, 
edema, or tenderness to palpation.  There were no effusions 
or color changes, and he had tenderness to palpation to 
bilateral anterior shoulders. There were no cricks or 
crepitans and no visible scars.  Testing found forward 
flexion was to 60 degrees with endpoint pain, abduction was 
to 90 degrees with endpoint pain, external rotation was to 70 
degrees with endpoint pain, and internal rotation was to 90 
degrees with endpoint pain.  There was positive impingement 
testing, and deep tendon reflexes were 1+.  Muscle strength 
was 4/5.  During repetitive stress testing with a five-pound 
hand weight, he could perform 1/10 shoulder abductions on the 
left with pain and weakness bilaterally.  No fatigue or 
incoordination was appreciated.  The diagnosis was 
degenerative joint disease and rheumatoid arthritis. 

A VA telephone contact note dated June 2006 reported the 
Veteran complained that he has had pain in his shoulders 
since his VA examination in May.  He stated that during his 
examination, a maneuver performed by the nurse practitioner 
cause severe pain in the shoulder and he has continued to 
have severe spasms of pain associated with inability to use 
the arm.  He agreed to try ice and heat and would check with 
his primary care physician for a physical therapy referral. 

In an August 2006 VA follow-up note after hernia surgery, the 
Veteran had no complaints or concerns.  The physical 
examination found no acute inflammation in knees, wrist, and 
ankle joints.  The physician diagnosed rheumatoid arthritis 
vs. osteoarthritis with moderate intermittent discomfort in 
hands, knees, and shoulders and toes with no change. 

October 2006 private treatment record revealed the Veteran 
underwent X-rays to his left shoulder.  The diagnostic report 
found significant joint space narrowing inferiorly of the 
glenohumeral joint.  The glenoid rim was sclerotic and the 
humeral head was located slightly high in the glenoid.  There 
were mild degenerative changes in the AC joint and no 
calcific tendinitis or bursitis.  The radiologist noted 
evidence for rotator cuff syndrome with degenerative change. 

In an October 2006 VA examination report, the physician found 
the Veteran's shoulders were symmetrical and not swollen.  
Range of motion studies revealed that the left should flexed 
to 90 degrees with severe pain, and abduction was 60 degrees 
with severe pain.  The left shoulder externally rotated to 45 
degrees, internally rotated to 60 degrees, and abducted to 30 
degrees with pain on range of motion.  The impingement test 
was positive, as was the Neer test, positive Hawkins, and 
positive cross-over.  Deep tendon reflexes were absent.  
Motor was 4/5 secondary to pain, and pulses 2+.  On 
repetition, the Veteran was able to do 10 of 10 forward 
flexions with a two-pound weight in his hand and, although he 
had pain, he had no weakness, fatigue or lack of endurance.  
Diagnostic tests showed moderate degenerative changes 
suggested in the left AC joint and mild degenerative changes 
in the glenohumeral joint with possibly some superior 
tendinous calcifications lateral to the acromion.  The 
physician noted that the Veteran reported diffuse severe pain 
which was not fully explained by his radiological findings.  
Furthermore, the physician noted that the Veteran was 
evaluated by a rheumatoid specialist who did not specifically 
diagnose rheumatoid arthritis. 

The Veteran underwent an MRI on his left shoulder in December 
2006 at a private facility.  The image report found rotator 
cuff tendinopathy principally involving the supraspinatus but 
without evidence of a full or partial-thickness tear, gap, or 
retraction.  There was no significant fluid in the 
subacromial-subdeltoid bursa, and there was hyperintensity 
most likely reflecting tendinopathy of the intra-articular 
biceps tendon.  There were mild degenerative changes of the 
AC joint with mild impression on the superior border of the 
rotator cuff.  Sagittal images demonstrated fluid signal 
undermining the superior labraum.  The physician diagnosed 
rotator cuff tendonopathy without evidence of tear and 
additional mild intra-articular biceps tendinopathy. 

Analysis

Left Shoulder for the Time Period Prior to May 22, 2006

The aforementioned evidence does not reflect any findings 
that would warrant a rating in excess of 10 percent under the 
schedular criteria of the General Rating Formula for the time 
period prior to May 22, 2006.  Initially, it should be noted 
that the service connected rheumatoid arthritis was not 
described at any time in the rating period, as being an 
active process.  Therefore the Board must rate the left 
shoulder impairment as a chronic residual of the disease.   
Under Diagnostic Code, 5002, chronic residuals such as 
limitation of motion are rated under the appropriate 
diagnostic code for the specific joints involved.  In this 
case, the left shoulder joint impairment is rated under 
Diagnostic code 5002-5201.  A December 2005 VA physical 
therapy progress note revealed that abduction was to 140 
degrees, or in common parlance, above the shoulder level.  
Under Diagnostic Code 5201, a noncompensable rating is in 
order.  As the Veteran is able to move his arm above his 
shoulder, he does not meet the rating criteria for a 
compensable rating.  However, because there was medical 
evidence of pain and movement of the joint, the RO applied 
the DeLuca criteria to the Veteran's left shoulder and 
increased the his disability rating to 10 percent under 
38 C.F.R. § 4.45 (1997).  The Board has also considered 
whether a rating in excess of 10 percent based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups, is warranted during this time period.  The Board 
observes that there is no objective evidence that the 
Veteran's left shoulder is further limited by fatigue, 
weakness, lack of endurance, or incoordination.  See 38 
C.F.R. §§ 4.40, 4.45 (2008); DeLuca v. Brown, 8 Vet. App. 202 
(1995).

To give the Veteran every consideration in connection with 
the matters on appeal, the Board has considered all 
potentially applicable diagnostic codes under 38 C.F.R. § 
4.71a in rating his left foot disability.  See, e.g., Butts 
v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case"), and Pernorio v. Derwinski, 2 
Vet. App. 625, 629 (1992) (one diagnostic code may be more 
appropriate than another based on such factors as the 
Veteran's relevant medical history, current diagnosis, and 
demonstrated symptomatology).

None of the competent medical evidence of record during this 
time period shows that the Veteran has ankylosis of the 
scapulohumeral articulation; impairment of the humerus; or 
impairment of the clavicle.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5200, 5202, 5203 (2008). See Butts v. Brown, 
5 Vet. App. 532, 539 (1993) (holding that the Board's choice 
of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).  Therefore, the 
assignment of rating in excess of 10 percent for this time 
period for the Veteran's residuals of left shoulder 
rheumatoid arthritis based upon any of these diagnostic codes 
is not warranted.  

In conclusion, the evidence of record does not reflect any 
findings that would warrant a rating in excess of 10 percent 
under the schedular criteria for a left shoulder disability 
prior to May 22, 2006.

Left Shoulder from the Time Period from May 22, 2006

The August 2006 DRO decision increased the Veteran's rating 
to 20 percent based on the findings of the May 2006 VA 
examination, which showed a decreased range of motion to only 
90 degrees, or shoulder level.  In this case, limitation of 
motion of the left arm was to the shoulder level, allowing 
for the 20 percent rating.  However, the Veteran does not 
meet the 40 percent rating which requires limitation of 
motion of the left shoulder to 25 degrees.   

As above, the Board has considered all potentially applicable 
diagnostic codes under 38 C.F.R. § 4.71a in rating his left 
shoulder disability.  None of the competent medical evidence 
of record during this time period, however, shows that the 
Veteran had an ankylosis of the scapulohumeral articulation 
or humerus impairments including fibrous union, nonunion, or 
loss of head.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 
5202 (2008).  Consequently, the assignment of a higher 
evaluation for this time period for the Veteran's residuals 
of left shoulder rheumatoid arthritis based upon any of these 
diagnostic codes is not warranted.  

It was noted in the most recent October 2006 VA joints 
examination report that the Veteran exhibited no criteria 
such as weakness, fatigue, or lack of endurance in his left 
shoulder.  Therefore, a higher disability rating based on 
DeLuca is not warranted for this period. 

In conclusion, the evidence of record does not reflect any 
findings that would warrant a rating in excess of 20 percent 
under the schedular criteria for the time period from May 22, 
2006.



Left Foot 

Specific Law and Regulations

The Veteran's residuals of rheumatoid arthritis of the left 
foot has been rated under Diagnostic Code 5002, which in turn 
is to be rated under DC 5003, the code for degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Codes 5002-5003.

500
2
Arthritis rheumatoid (atrophic) as an active process

With constitutional manifestations associated with 
active joint involvement, totally incapacitating
10
0

Less than criteria for 100% but with weight loss and 
anemia productive of severe impairment of health or 
severely incapacitating exacerbations occurring 4 or 
more times a year or a lesser number over prolonged 
periods
60

Symptom combinations productive of definite 
impairment of health objectively supported by 
examination findings or incapacitating exacerbations 
occurring 3 or more times a year
40

One or two exacerbations a year in a well-
established diagnosis
20

For chronic residuals: For residuals such as limitation 
of motion or ankylosis, favorable or unfavorable, rate 
under the appropriate diagnostic codes for the specific 
joints involved. Where, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the codes a rating of 10 percent 
is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5002. 
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.
Note: The ratings for the active process will not be 
combined with the residual ratings for limitation of motion 
or ankylosis. Assign the higher evaluation.
38 C.F.R. § 4.71a, Diagnostic Code 5002 (2008).


5003  Arthritis, degenerative (hypertrophic or 
osteoarthritis):
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or 
joints involved (DC 5200 etc.).  When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 pct is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under diagnostic code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as below:
With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20
With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2008).

5276  Flatfoot, acquired:
Pronounced; marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendon Achilles on manipulation, not improved by 
orthopedic shoes or appliances:
   Bilateral
50
   Unilateral
30
Severe; objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and 
use accentuated, indication of swelling on use, 
characteristic callosities:

   Bilateral
30
   Unilateral
20
Moderate; weight-bearing line over or medial to great 
toe, inward bowing of 
the tendon achillis, pain on manipulation and use of the 
feet, bilateral or unilateral
10
Mild: symptoms relieved by built-up shoe or arch support
0
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2008).

5277  Weak foot, bilateral:
A symptomatic condition secondary to many constitutional 
conditions, characterized by atrophy of the musculature, 
disturbed circulation, and weakness:
Rate the underlying condition, minimum rating
10
38 C.F.R. § 4.71a, Diagnostic Code 5277 (2008).

5278  Claw foot (pes cavus), acquired:
Marked contraction of plantar fascia with dropped forefoot, 
all toes hammer toes, very painful callosities, marked varus 
deformity:
   Bilateral
50
   Unilateral
30
All toes tending to dorsiflexion, limitation of dorsiflexion 
at ankle to right angle, shortened plantar fascia, and marked 
tenderness under metatarsal heads:
   Bilateral
30
   Unilateral
20
Great toe dorsiflexed, some limitation of dorsiflexion at 
ankle, definite tenderness under metatarsal heads:
   Bilateral
10
   Unilateral
10
Slight
0
38 C.F.R. § 4.71a, Diagnostic Code 5278 (2008).

5279  Metatarsalgia, anterior (Morton's disease), unilateral, 
or bilateral:       10
38 C.F.R. § 4.71a, Diagnostic Code 5279 (2008).

5280  Hallux valgus, unilateral: 
Operated with resection of metatarsal head
10
Severe, if equivalent to amputation of great toe
10
38 C.F.R. § 4.71a, Diagnostic Code 5280 (2008).

5281  Hallux rigidus, unilateral, severe:
Rate as hallux valgus, severe.

Note: Not to be combined with claw foot ratings.
38 C.F.R. § 4.71a, Diagnostic Code 5281 (2008).

5282  Hammer toe:
All toes, unilateral without claw foot  
10
Single toes
0
38 C.F.R. § 4.71a, Diagnostic Code 5282 (2008).

5283  Tarsal, or metatarsal bones, malunion or, or nonunion 
of: 
Severe
30
Moderately severe
20
Moderate
10
Note: Note: With actual loss of use of the foot, rate 40 
percent.
38 C.F.R. § 4.71a, Diagnostic Code 5283 (2008).

5284  Foot injuries, other:
Severe
30
Moderately severe
20
Moderate
10
Note: Note: With actual loss of use of the foot, rate 40 
percent.
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2008).

Factual Background

In a VA examination report dated in October 2004, the Veteran 
complained that he had pain particularly in his toe, which 
felt like a red-hot dagger.  He stated that he had flares 
daily and chronic pain which lasted several hours.  Objective 
testing found the Veteran was able to walk heel-toe with 
little effort, he was not able to squat for fear of re-injury 
to his knees.  Diagnostic testing found degenerative joint 
disease (DJD) of the first metatarsophalangeal (MTP) and 
distal interphalangeal joints (DIP), and in the proximal 
interphalangeal joints (PIP).  The diagnosis was DJD with no 
indication of a flare of his rheumatoid arthritis, however 
there was a flair of his DJD. 

A VA rheumatology examination report dated March 2005 showed 
the Veteran complained of pain in his left first toe with 
good periods and bad periods.  He stated he had no morning 
stiffness, and that on the date of the report he had no pain.  
He said his biggest complaint of pain was in his left toe.  
Physical examination found no synovitis of the DIPs, or PIPs.  

In an August 2005 VA outpatient care note the physician 
diagnosed rheumatoid arthritis, with mild to moderate 
intermittent discomfort in the toes with no active 
inflammation. 

The physician, in an August 2005 VA physical therapy note, 
noted that the Veteran had missed six physical therapy 
appointments because of his work schedule or transportation 
issues.  The Veteran stated he would make a more conscious 
effort to make the sessions more regularly. 

In a VA follow-up note dated December 2005, the Veteran 
complained that he had the usual diffuse joint pain and 
stiffness in "every" joint, but upon individual questioning 
spared the ankles and wrists.  He stated the ultrasound 
treatments were helping and that he continued to choose not 
to take medication.  Physical tests showed pain in most 
joints which limited his physical activities, although he 
stated he could walk short distances.  Also, the physician 
found no edema or signs of synovitis.  The physician noted 
that the joint examination was not classic, but that the 
Veteran related disabling pain.  The Veteran was content with 
pain management and did not wish to pursue medication. 

In a February 2006 VA progress note, the Veteran had a 
follow-up for joint pain. He stated that the physical therapy 
made a difference and though he had joint "discomfort" 
daily.  Objective testing found the Veteran ambulating with a 
cane favoring his right side, with very stiff, slow, guarded 
movement.  In another February 2006 VA progress note, the 
physician diagnosed rheumatoid arthritis vs. osteoarthritis 
with moderate intermittent discomfort and no active 
inflammation.  

Subsequently, in yet another February 2006 VA progress note 
the Veteran stopped by the physician's office to get an x-ray 
of the left big toe.  He stated that he had pain off and on 
in the toe, and the pain had just started.  He stated there 
was no injury to his toe, and that he has significant 
discomfort on touch at left first MTP.  Objective findings 
found no redness, discomfort on palpation over toe, and no 
evidence of any recent injury.  The physician opined it was 
likely podagra (gouty pain in the great toe).  The x-ray 
report found subchondral sclerosis and mild hypertrophic 
change at the first MTP joint which was consistent with 
degenerative joint disease.  The metatarsals were otherwise 
unremarkable.  There was no evidence of acute fracture, 
dislocation, osteoblastic or lytic lesions.  The radiologist 
diagnosed degenerative changes in the first MTP joint with no 
acute disease.  The radiologist noted no significant or minor 
abnormality. 

In a July 2006 VA examination report, the Veteran complained 
that he could only walk about one block before a sharp, 
knife-like pain ensued, particularly in the midfoot and 
forefoot.  He could stand approximately one half hour 
comfortably and then he must sit down.  He related subjective 
complaints of pain, weakness and fatigability.  He did not 
utilize any corrective devices, but did use a cane.  He was 
on Diclofenac for arthritic inflammation and pain.  Objective 
testing found no evidence of abnormal weight bearing 
plantarly, no plantar hyperkeratonic lesions or unusual skin 
breakdown with normal alignment of the Achilles tendon.  He 
displayed palpable pedal pulses, dorsalis pedis 2/4, and 
posterior tibialis 2/4 bilaterally with no significant edema, 
no skin compromise, and no erythema.  There was some limited 
range of motion of the ankle and subtalar joint.  Muscle 
strength was reduced 4/5 bilaterally all muscle compartments, 
with significant reduction in first MTP joint range of 
motion, left more so than the right.  The tests were 
indicative of a significant hallux rigidus on the left foot, 
and hallux limitus on the right.  He displayed normal 
morphology upon weight bearing and semi rigid hammertoe 
deformity digits two, three, four and five of the left foot.  
Radiographs revealed contracture at the proximal 
interphalangeal joint, and distal interphalangeal joint of 
digits two, three, four and five of the left foot.  The 
report noted first MTP joint space narrowing of the left foot 
and anterior break in the cyma line.  Also, the report showed 
significant joint space narrowing and degenerative joint 
changes of the digits and the first MTP joint.  Clinical and 
radiographic findings supported degenerative joint changes 
which had increased with respect to the left foot and a 
significant hallux rigidus with adaptive and degenerative 
changes of the first MTP joint, including significant dorsal 
exotosis.  The diagnosis was degenerative joint changes of 
the left foot.  An increase in symptomatology was noted and 
it was stated that employment in a standing position would be 
limited, however, the foot would not have an effect on 
sedentary employment. 

In an August 2006 VA follow-up note after hernia surgery, the 
Veteran had no complaints or concerns.  The physical 
examination found no acute inflammation in the ankle joints.  
The physician diagnosed rheumatoid arthritis vs. 
osteoarthritis with moderate intermittent discomfort in the 
toes with no change. 

Analysis

The aforementioned evidence does not reflect any findings 
that would warrant a rating in excess of 10 percent under the 
schedular criteria of the General Rating Formula.  Initially, 
it should be noted that the service connected rheumatoid 
arthritis was not described at any time in the rating period, 
as being an active process.  Therefore the Board must rate 
the left foot impairment as a chronic residual of the 
disease.  Under Diagnostic Code, 5002, chronic residuals such 
as limitation of motion are rated under the appropriate 
diagnostic code for the specific joints involved.  In this 
case, the left foot impairment is rated under Diagnostic 
Codes 5002-5003.

At no time during the appeal has the evidence shown x-ray 
evidence of two or more major joints or two or more minor 
joint groups with occasional incapacitation exacerbations.  
In fact, competent medical evidence of record continually 
shows findings of only mild degenerative changes and moderate 
discomfort in the toes.  Also, because there are no findings 
of pain, weakness, or lack of endurance of the left foot 
DeLuca is not applicable.  Consequently, the assignment of 
rating in excess of 10 percent for degenerative joint disease 
as residuals of rheumatoid arthritis involving multiple 
joints in the left foot is not warranted. 

As above, to give the Veteran every consideration in 
connection with the matters on appeal, the Board has 
considered all potentially applicable diagnostic codes under 
38 C.F.R. § 4.71a in rating his left foot disability.  
Competent medical evidence is also absent any findings of 
flat foot; bilateral weak foot; acquired claw foot (pes 
cavus); unilateral or bilateral anterior metatarsalgia, 
(Morton's disease); unilateral severe hallux rigidus; hammer 
toe; malunion of tarsal or metatarsal bones; or severe foot 
injury for the assignment of a higher or separate rating 
under alternative rating criteria.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5276, 5277, 5278, 5279, 5281, 5282, 5283, 
5284 (2008).  Therefore, the assignment of a compensable 
evaluation for the Veteran's arthritis as residuals of left 
foot rheumatoid arthritis based upon any of these diagnostic 
codes is not warranted.  

In conclusion, the evidence of record does not reflect any 
findings that would warrant a rating in excess of 10 percent 
under the schedular criteria for a left foot disability.

All Claims

The Board acknowledges the Veteran's contentions that his 
left shoulder and left foot disabilities are more severely 
disabling.  However, as noted above, the Veteran is not a 
licensed medical practitioner and is not competent to offer 
opinions on questions of medical causation or diagnosis.  See 
Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

For all the foregoing reasons, the Veteran's claims for 
entitlement to ratings in excess of 10 percent prior to May 
22, 2006, and 20 percent effective May 22, 2006, for left 
shoulder DJD and a rating in excess of 10 percent for left 
foot DJD must be denied.  Since the preponderance of the 
evidence is against these claims, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  
The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
these service-connected left shoulder and left foot 
disabilities that would take the Veteran's case outside the 
norm so as to warrant the assignment of any extraschedular 
rating.  The Veteran submitted a letter from K. R., RN FNP-C 
stating he was unable to work because of the loss of mobility 
in his major joints over the last few years and not 
specifically mentioning his left foot or non-dominate 
shoulder.  Although the Veteran has frequently stated that he 
is unemployed due to pain, competent medical evidence does 
not reflect any "marked interference" with employment due 
to these joints.  Consequently, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to an initial rating excess of 10 percent 
disabling for degenerative joint disease, residuals of 
rheumatoid arthritis, left shoulder prior to May 22, 2006 is 
denied. 

Entitlement to an initial rating in excess of 20 percent 
disabling for degenerative joint disease, residuals of 
rheumatoid arthritis, left shoulder effective May 22, 2006 is 
denied. 

Entitlement to an increased rating for degenerative joint 
disease, residuals of rheumatoid arthritis, of multiple 
joints of the left foot, currently evaluated as 10 percent 
disabling is denied. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


